DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (2018/0281156).

In reference to claim 15, Chen discloses an adjustment mechanism for pliers having a first handle (formed from elements 2 and 26, see Figures 1 and 2) pivotally coupled second interpretation formed as a right side surface of 2, see other Figure below and note; the definition of the term “on” according to www.dictionary.com is defined as being: “so as to be or remain supported by or suspended from” or “so as to be attached to”. Thus, under the second interpretation, since the first adjustment teeth 34 are “supported by or suspended from” the right side surface of 2, as shown in the Figure below, the definition has been met and thus the limitations of the claims are also met or because the claims as broadly provided and do not specifically require a direct attachment, since the first adjustment teeth 34 are “attached to” the right side surface of 2 through the connection of elements 26 and 25, see Figures 1-3, the other definition has been met and thus the limitations of the claims are also and note; the claims as broadly provided do not specifically require a direct attachment), second adjustment teeth (15) formed on a second side surface (see Figure below) of the second handle and meshingly engageable with the first adjustment teeth for releasable coupling of the first and second handles (Figures 1-3 and 8-11), wherein the first adjustment teeth (34) includes first leading (342) and trailing (341) faces that respectively extend at first leading and first trailing non-normal angles (see figure below) with respect to a first handle direction (see horizontal dotted line in the figure below) in which the first handle extends (Figure 1), and the second adjustment teeth (15) includes second leading (151) and trailing (152) faces that respectively extend at second leading and second trailing non-normal angles (see figure below) with 
[AltContent: arrow][AltContent: textbox (First side surface )]
    PNG
    media_image1.png
    499
    463
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (First side surface of Second Handle being located on an opposite side )][AltContent: textbox (Second side surface of Second Handle)][AltContent: arrow][AltContent: textbox (2nd interpretation of First side surface being formed as a right side surface)][AltContent: arrow]
    PNG
    media_image2.png
    394
    416
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Second trailing angle)][AltContent: textbox (Second leading angle)][AltContent: arrow][AltContent: arc][AltContent: arc][AltContent: arrow][AltContent: textbox (Second handle direction)][AltContent: arrow][AltContent: textbox (First leading angle)][AltContent: connector][AltContent: textbox (First handle direction)][AltContent: arrow][AltContent: connector][AltContent: textbox (First trailing angle)][AltContent: arrow][AltContent: arc][AltContent: arc]
    PNG
    media_image3.png
    580
    551
    media_image3.png
    Greyscale

In reference to claim 16, Chen discloses that the first leading (342) and second trailing (152) non-normal angles are equal (because they are disclosed as being; “The second stopping surfaces 342 correspond to the first stopping surfaces 152”, see paragraph 40 and Figures 9 and 11) and the first trailing (341) and second leading (151) non-normal angles are equal (because they are also disclosed as being; “the second guiding surfaces 341 correspond to the first guiding surfaces 151”, see paragraph 40 and Figures 9 and 11). 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Finn (4920593) in view of Chen (2018/0281156) and Rank et al. (2882775) or Beck (1891865).

In reference to claim 1, Finn discloses pliers adapted to engage a work piece (Figures 5 and 6), comprising: first (226) and second (230) handles, first (222) and second (224) jaws cooperatively defining a gap (formed as the space extending between opposing teeth portions of the jaws, Figure 5) therebetween (Figure 6), the first and second jaws respectively extending from the first and second handles (Figure 6) and respectively including first and second jaw teeth (see figures below), a pin (234) pivotably coupling the first and second handles, a first receiving surface (see figures below for first and second interpretations) defined within the first handle, the first receiving surface extending from the first jaw teeth at a first angle relative to the first jaw teeth (see figures below), a second receiving surface (see figures below for first and second interpretations) defined within the second handle, the second receiving surface extending from the second jaw teeth at a second angle relative to the second jaw teeth (see figures below), wherein at least a portion of the first and second receiving surfaces 
	
[AltContent: textbox (2nd interpretation of a Second receiving surface)][AltContent: arrow][AltContent: textbox (2nd interpretation of a First receiving surface)]
[AltContent: arrow][AltContent: textbox (First jaw teeth)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second jaw teeth)][AltContent: textbox (First receiving surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second receiving surface)]
    PNG
    media_image4.png
    221
    224
    media_image4.png
    Greyscale


[AltContent: arc][AltContent: arc][AltContent: arc][AltContent: arc][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd interpretation of a Second angle)][AltContent: textbox (2nd interpretation of a First angle)][AltContent: textbox (First angle)][AltContent: arrow][AltContent: textbox (Second angle)][AltContent: arrow]
    PNG
    media_image5.png
    235
    107
    media_image5.png
    Greyscale

[AltContent: textbox (Second embodiment of a First receiving surface)][AltContent: textbox (Second embodiment of a Second receiving surface)][AltContent: textbox (Second receiving surface)][AltContent: arrow][AltContent: textbox (First receiving surface)][AltContent: textbox (Length of Second receiving surface being larger than first receiving surface)][AltContent: arrow][AltContent: textbox (Second receiving surface)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: textbox (First receiving surface)][AltContent: arrow][AltContent: textbox (Length of First receiving surface)]
    PNG
    media_image6.png
    512
    373
    media_image6.png
    Greyscale

[AltContent: textbox (Length of Second receiving surface being larger than first receiving surface)][AltContent: arrow][AltContent: connector][AltContent: textbox (Length of First receiving surface)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image7.png
    325
    845
    media_image7.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: textbox (Length of First receiving surface)][AltContent: textbox (Length of Second receiving surface being larger than first receiving surface)]
In reference to claims 2 and 9, Finn discloses that the first and second angles are equal (see figures on page 8 above). 

In reference to claims 3 and 10,  Finn shows that the first and second angles are each “about” 60 degrees because the term “about” is a relative term and does not specify any limits (i.e. within 5 degrees or 10 degrees) that an angle must be such that it is “about” to 60 degrees (see figures above). Furthermore, assuming arguendo, that Finn lacks having the first and second angles being about 60 degrees, the examiner notes that the applicant fails to provide any criticality in having the range of degrees being about 60 degrees or that that this particular range provides any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, one could angle the receiving surfaces at any angle including an angle being 

In reference to claims 4 and 11, Chen discloses that an adjustment mechanism (15/34) disposed adjacent to the slot and including first adjustment teeth (34) located on the first handle (formed from elements 2 and 26, see Figure 1), and second adjustment teeth (15) disposed on the second handle (1), wherein the second adjustment teeth are meshingly engageable with the first adjustment teeth for releasable coupling of the first and second handles (Figures 1, 2 and 11). 

In reference to claims 5 and 12, Chen discloses that the first adjustment teeth (34) include first leading faces (342) and first trailing faces (341, Figures 9 and 11), and the second adjustment teeth (15) include second leading faces (151) and second trailing faces (152) wherein the first leading faces and the second trailing faces extend at an angle (Figures 9 and 11), but lacks, specifically disclosing that the first leading face and second trailing face are at an angle that is about 8.5 degrees to an angle normal to the first and second handles, however, the applicant fails to provide any criticality in having the range of angles being about 8.5 degrees or that this particular range (about 8.5 degrees) provides any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, one could provide the first leading face and second trailing face being disposed at any angle including one being about 8.5 degrees to an 

In reference to claims 6 and 13, Chen discloses that the first adjustment teeth (34) include first leading faces (342) and first trailing faces (341), and the second adjustment teeth (15) include second leading faces (151) and second trailing faces (152), and wherein the second leading faces (151) and the first trailing faces (341) extend at an angle, but lacks, specifically disclosing that the second leading face and first trailing face are at an angle that is about 25 degrees to an angle normal to the first and second handles, however, the applicant fails to provide any criticality in having the range of angles being about 25 degrees or that this particular range (about 25 degrees) provides any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, one could provide the second leading face and first trailing face being disposed at any angle including one being about 25 degrees to an angle normal to the first and second handles, depending on the desired engagement between the leading and trailing faces, thereby preventing any wanted disconnection during normal operation. 

In reference to claims 7 and 14, Finn shows that the first jaw teeth intersect the first receiving surface at a first corner, and the second jaw teeth intersect the second 
[AltContent: textbox (2nd interpretation of 
First corner)][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd interpretation of 
Second corner)][AltContent: textbox (First corner)][AltContent: textbox (Second corner)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image5.png
    235
    107
    media_image5.png
    Greyscale

In reference to claim 8, Finn discloses pliers adapted to engage a work piece (Figures 5 and 6), comprising: first (226) and second (230) handles respectively extending to first (222) and second (224) jaws cooperatively defining a gap (formed as the space extending between opposing teeth portions of the jaws, Figure 5) therebetween (Figure 6), the first and second jaws respectively having first and second jaw teeth parallel to one another (see Figures below), a pin (234) pivotably coupling the first and second handles (Figures 5 and 6), a first receiving surface (see figures below for first and second interpretations) defined within the first handle, the first receiving surface extending from the first jaw teeth at a first angle relative to the first jaw teeth (see figures below), a second receiving surface (see figures below for first and second interpretations) defined within the second handle, the second receiving surface extending from the second jaw teeth at a second angle relative to the second jaw teeth (see figures below), wherein the first and second receiving surfaces and the first and second jaw teeth are adapted/capable of engaging the work piece shape (depending on 

[AltContent: textbox (2nd interpretation of a Second receiving surface)][AltContent: arrow][AltContent: textbox (2nd interpretation of a First receiving surface)]
[AltContent: textbox (Second parallel jaw teeth)][AltContent: textbox (First parallel jaw teeth )][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (First receiving surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second receiving surface)]
    PNG
    media_image4.png
    221
    224
    media_image4.png
    Greyscale

[AltContent: arc][AltContent: arc][AltContent: arc][AltContent: arc][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd interpretation of a Second angle)][AltContent: textbox (2nd interpretation of a First angle)][AltContent: textbox (First angle)][AltContent: arrow][AltContent: textbox (Second angle)][AltContent: arrow]
    PNG
    media_image5.png
    235
    107
    media_image5.png
    Greyscale


[AltContent: textbox (Second embodiment of a First receiving surface)][AltContent: textbox (Second embodiment of a Second receiving surface)][AltContent: textbox (Second receiving surface)][AltContent: arrow][AltContent: textbox (First receiving surface)][AltContent: textbox (Length of Second receiving surface being larger than first receiving surface)][AltContent: arrow][AltContent: textbox (Second receiving surface)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: textbox (First receiving surface)][AltContent: arrow][AltContent: textbox (Length of First receiving surface)]
    PNG
    media_image6.png
    512
    373
    media_image6.png
    Greyscale

[AltContent: textbox (Length of Second receiving surface being larger than first receiving surface)][AltContent: arrow][AltContent: connector][AltContent: textbox (Length of First receiving surface)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image7.png
    325
    845
    media_image7.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: textbox (Length of First receiving surface)][AltContent: textbox (Length of Second receiving surface being larger than first receiving surface)]
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (2018/0281156).

In reference to claim 17, Chen discloses that the first leading (342) and second trailing (152) include non-normal angles, but lacks, specifically disclosing that the first leading and second trailing non-normal angles are about 8.5 degrees, however, the applicant fails to provide any criticality in having the range of angles being about 8.5 degrees or that this particular range (about 8.5 degrees) provides any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, one could provide any non-normal angle including being about 8.5 degrees depending on the desired engagement between the leading and trailing faces, thereby preventing any wanted disconnection during normal operation. 

In reference to claim 18, Chen discloses that the first trailing (341) and second leading (151) also include non-normal angles (as previously shown above), but lacks, specifically disclosing that the first trailing and second leading non-normal angles are about 25 degrees, however, the applicant fails to provide any criticality in having the range of angles being about 25  degrees or that this particular range (about 25 degrees) provides any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, . 
Response to Arguments
Applicant's arguments filed December 6, 2021 have been fully considered but they are not persuasive.
Applicant contends that, “Chen discloses a control member 3 that has a rod portion 31. An outer diameter of the rod portion 31 is less than a width of the elongate hole 14. Two ends of the rod portion 41 respectively have a pressing block 32 and an engaging unit 33. The engaging unit 33 has several second tooth portions 34 capable of being engaged with the first tooth portions 15 of the first pliers body 1. As clearly shown in FIG. 2 of Chen, the second pliers body 2 does not have adjustment teeth formed in a side surface thereof, as claimed. Rather, the engaging unit 33 engages first tooth portions 15 formed in a side surface of the first pliers body 1. In other words, only one pliers body has teeth formed in a side surface thereof, not both bodies as claimed. Moreover, it necessarily follows that Chen also fails to disclose the first adjustment teeth includes first leading and trailing faces that respectively extend at first leading and first trailing non-normal angles with respect to a first handle direction in which the first handle extends, and the second adjustment teeth includes second leading and trailing faces that respectively extend at second leading and second trailing non-normal angles with respect to a second handle direction in which the second handle extends, as claimed.” However, the examiner respectfully disagrees with this statement. The examiner has included new annotated figures above (see page 4 above), which more clearly show the examiner’s interpretation of how Chen meets the limitations of including first teeth on a first side (formed as the inner side surface of 26, see Figure on page 4 above or under a second interpretation formed as a right side surface of 2, see other Figure on page 4 above and note; the definition of the term “on” according to www.dictionary.com is defined as being: “so as to be or remain supported by or suspended from” or “so as to be attached to”. Thus, under the second interpretation, since the first adjustment teeth 34 are “supported by or suspended from” the right side surface of 2, as shown in the Figure below, the definition has been met and thus the limitations of the claims are also met or because the claims as broadly provided and do not specifically require a direct attachment, since the first adjustment teeth 34 are “attached to” the right side surface of 2 through the connection of elements 26 and 25, see Figures 1-3, the other definition has been met and thus the limitations of the claims are also and note; the claims as broadly provided do not specifically require a direct attachment) of the first handle and second teeth on a second side of the second handle (see page 4 above). If the applicant believes that a structural difference exists over the prior art, the examiner recommends further defining the claims with additional structural limitations that prevent the above made interpretation from being made. Since, all of the structural limitations of the claim have been met the examiner believes that the rejection above is proper. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fisher (5134908) also shows that it is known in the art to provide pliers (Figure 1) with first and second receiving surfaces (formed at 41 and the lower portion of jaw 17, respectively), wherein the second receiving surface (lower portion of jaw 17) is longer than the first receiving surface (Figures 1 and 2). Hastings (4438669) also shows that it is known in the art to provide pliers (Figure 5) with first and second receiving surfaces (formed as the inner lower portion of jaw 73 extending between the rightmost tooth 71 and body portion 80 in Figure 5, and the lower portion of jaw 71 extending between the rightmost tooth 74 and body portion 80 in Figure 5, respectively), wherein the second receiving surface (lower portion of jaw 71) is longer than the first receiving surface (Figure 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723